                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

RICK REILEY, et al.,

               Appellants,

v.                                                                  No. 5:18-cv-00921-JKP

ALFARO ENERGY, LLC, et al.,

               Appellees.

                         MEMORANDUM OPINION AND ORDER

       Rick Reiley, Betty Reiley, Vincent Gillette, Thomas Gillette, Sharon Walls, Rick Griffey,

DC Oil Company, James Buford Salmon, and David Davalos (“Appellants”) appeal the order of

the bankruptcy court, giving priority to claims not specifically enumerated in Texas Civil

Practice and Remedies Code § 64.051 over claims specifically enumerated in that section. For

the reasons stated below, the determination made by the bankruptcy court with respect to

distribution of earnings held in the Receivership estate is REVERSED. The cause is

REMANDED with instructions to distribute the earnings held in the Receivership estate in

accordance with the priority scheme enumerated in section 64.051.

                                      I. BACKGROUND

       In 2009, Brian Alfaro, through Alfaro Oil and Gas LLC, acquired interests in two

Louisiana oil prospects, the East Moss Lake/LNG project operated by Jordan Oil Company and

the North Cankton project operated by Mack Energy Company. See Ruling before the Honorable

Craig A. Gargotta, United States Bankruptcy Judge at 18:5-12, July 2, 2018 (ECF No. 2-3)

(hereinafter “R.”). Even though the operating agreements for each prospect prohibited

assignment or subdivision of a participating interest, Alfaro engaged in a nationwide sales effort
signing up participants who funded the expenses necessary to participate in the ventures. R. at

18:13-23. Alfaro’s investors contributed $577,000 more than it cost Alfaro to participate in the

North Cankton prospect and $1,010,179 more than it cost him to participate in East Moss

Lake/LNG. R. at 20:1-18. Thereafter, “Alfaro signed a turnkey contract with his own company

that obligated the joint venture to pay $1,179,256 for his services to ‘acquire, drill and complete’

the well.” R. at 18:19-22. The wells hit. Jordan Oil and Mack Energy issued revenue checks to

Alfaro and Alfaro distributed some share of the revenue to his investors. R. at 20:23–21:3.

Jordan Oil filed a concursus proceeding in Louisiana in 2012, “alleging breach of the operating

agreement by fractioning off the participation interest to outside investors.” R. at 21:7–23:5.

Jordan Oil requested that current and future proceeds from the well operations be deposited into

the court’s registry rather than to Alfaro. R. at 21:14–22:12. Alfaro continued to send revenue

checks to the North Cankton and East Moss Lake/LNG investors by recruiting new investors to

invest in new wells1 and distributed the new investors’ money to the North Cankton and East

Moss Lake/LNG investors (hereinafter the “Cankton/Lake Investors”). R. at 22:13-21. Although

“the precise source of any funds used by Alfaro to pay these investors is almost likely impossible

to know.” R. at 22:22-24.

        On April 28, 2015, in the 288th District Court for Bexar County, the new investors filed

suit and sought and obtained a temporary restraining order against Alfaro; Primera Energy, LLC;

Alfaro Oil and Gas, LLC; and Alfaro Energy, LLC. Bankr. ECF No. 1, Part 4, Image 1-3 at 1-2;2

ECF No. 4 at 6; see also Patek v. Alfaro (In re Primera Energy, LLC), 579 B.R. 75, 88 (Bankr.

W.D. Tex. 2017). On June 2, 2015, the state court appointed Lamont Jefferson to serve as

1
  Such as the “Montague Legacy” wells, the “Screaming Eagle” wells, and the “Black Hawk Buda.” Patek v. Alfaro
(In re Primera Energy, LLC), 579 B.R. 75, 94-99 (Bankr. W.D. Tex. 2017).
2
 “State Court Case Information for Cause #: 2015CI06991. Frederick Patek et al vs Brian K Alfaro et al. Date filed:
04/28/2015.” Bankr. ECF No. 1, Part 4, Image 1-3 at 1.

                                                        2
Receiver for Primera Energy, LLC; Alfaro Oil and Gas; and Alfaro Energy, LLC. R. at 15:4-13.

On June 3, 2015, Primera Energy, LLC filed for relief under Title 11 of the United States Code

commencing Bankruptcy Case No. 15-51396. ECF No. 4 at 6. On June 19, 2015, the state court

action was removed to the bankruptcy court, commencing Adversary Proceeding No. 15-05047.

Id. This resulted in the state court receivership remaining in place, “but the assets and business

activities of Primera Energy, LLC were not included in the receivership.” Id. at 6-7.

       On November 5, 2015, the Louisiana concursus proceeding settled and the case was

dismissed. R. at 23:12-23. On March 26, 2016, the bankruptcy court acknowledged the

concursus proceeding settlement and authorized receipt by the Receiver of the funds associated

with that settlement. Bankr. ECF No. 139. After expenses associated with the settlement,

$613,819.23 was transferred out of the Louisiana court’s registry and deposited in the

Receivership account. R. at 23:16-20.

       The new investors proceeded to trial, at which nine of the plaintiffs prevailed (the nine

Appellants of this appeal) and were awarded damages in the amount of $7,989,526.75. In re

Primera Energy, LLC, 579 B.R. at 187. On March 26, 2018, the Receiver filed his

recommendations regarding the distribution of the funds held in the Receivership estate. ECF

Nos. 4 at 7; 2-2 at 14-41. On April 11, 2018, Appellants filed their Notice of Claims. ECF Nos. 4

at 7; 2-2 at 42-44. On July 2, 2018, the bankruptcy court issued an oral ruling adopting in part

and denying in part the Amended Receiver’s Report and Recommendations and

contemporaneously filed a written order distributing the liquid receivership first to fees and

expenses of the Receiver; second, the sum of $242,803.05 to the “Named Plaintiffs” (all

plaintiffs named in the Patek v. Alfaro litigation as opposed to only the nine prevailing plaintiffs)

on a pro rata basis; third, the remaining amount in the liquid receivership to the Cankton/Lake



                                                 3
Investors; and fourth, to the extent that any funds remain, to the Prevailing Plaintiffs

(Appellants). ECF No. 2-2 at 8-50. On August 17, 2018, the bankruptcy court denied the

Prevailing Plaintiffs’ motion for reconsideration. Bankr. ECF No. 457.

       On September 4, 2018, Appellants filed this appeal. After the Appeal Record was

transmitted on October 10, 2018, the appeal was docketed on October 30, 2018. Briefs were filed

on November 29, 2018 (Appellants), December 31, 2018 (Appellee), and January 14, 2019

(Appellants’ Reply) (ECF Nos. 4, 5, 6). On August 12, 2019, the Appeal was transferred to the

undersigned. On January 24, 2020, the parties presented oral arguments.

                                 II. STANDARD OF REVIEW

       Section 158 of Title 28 of the United States Code confers jurisdiction on the district

courts to hear appeals from the final judgments, orders, and decrees of bankruptcy courts sitting

within the same judicial district. “When a district court reviews a bankruptcy court’s decision, it

functions as an appellate court and utilizes the same standard of review generally applied by a

federal court of appeals.” El Paso Apparel Group, Inc. v. Konigsberg Wolf & Co. (In re El Paso

Apparel Group, Inc.), 288 B.R. 757, 759 (W.D. Tex. 2003). Thus, a district court reviews the

bankruptcy court's factual findings for clear error, and legal conclusions and mixed questions of

fact and law de novo. Furlough v. Cage (In re Technicool Sys.), 896 F.3d 382, 385 (5th Cir.

2018) (citations omitted).

                                       III. DISCUSSION

A. Argument raised for the first time on appeal

      The parties’ central dispute is the priority scheme enumerated in Texas Civil Practice and

Remedies Code § 64.051. In its arguments to the bankruptcy court and brief to this Court,

Appellee contended the plain language of section 64.051 means that enumerated claims must be



                                                4
paid according to the section but the priority of any unenumerated claim is governed by rules of

equity. ECF No. 5 at 8-10. At oral argument Appellee reversed course, stating that where

receivership earnings are concerned, the six enumerated claims get paid first—a claim “not

within” one of the enumerated six, “stands in the seventh position.” Oral Arguments on Appeal

before the Honorable Jason K. Pulliam at 28:10-11, Jan. 24, 2020 (hereinafter “Tr.”). Appellee

conceded Appellants’ point that “[c]laims one through six get paid. And then if there is anything

left over, [the seventh] gets paid if it’s an earnings claim.” Tr. 28:11-12. Appellee then argued—

if the bankruptcy court found the $748,747.41 was earnings (and Appellee was not at all sure it

had) then, the bankruptcy court erred. Tr. 34:22–36:7. Appellee further contended that whether

the $748,747.41 was earnings was not fully briefed before the court below and intoned that the

bankruptcy court made a statement rather than a finding with respect to the funds at issue.

Appellee responded to this Court’s questioning thusly:

       The Court: One last question for you, Mr. Jefferson. What am I to do with Judge
       Gargotta's finding, for lack of a better term? It appears to me he made a factual
       finding and a conclusion of law. I think he made a factual finding about the
       amount which he believes constitutes earnings, and I think he, applying the
       statute, determined or characterized $748,000 and some change, as earnings under
       this statute. . . . Sitting as an appellate court, am I not bound by those and I can't
       upset those?

       Mr. Jefferson: If -- if the findings are material to the bottom line judgment, then
       no. You've got to consider the findings. I mean, if he's got discretion by powers of
       equity, then -- and if he makes a statement as he is going through his analysis or
       even draws a conclusion that doesn't impact the legitimacy of what he ultimately
       does in his judgment, then you can disregard the statement, or you can make a
       ruling clarifying the statement or disowning or making it not effective. I would
       point out that Judge Gargotta, if he was entirely sure and if he had conducted an
       extensive analysis about what was earnings, he would not have said, on page 16:
       Finally, the Court notes that section 64.05 only applies to the earnings of property
       held in receivership. Therefore, the Court is not bound by the priority scheme of
       64.051(a) with respect to funds that do not represent earnings. So he was -- it was
       -- he at least understood the principle of law that equity would determine anything
       that was not -- that was not earnings. But there was no -- there really was no -- the
       question of the characterization of funds is earnings or not -- was not a matter that

                                                 5
           was fully briefed, fully argued in the bankruptcy court. It was a finding that he
           made as he recited what ultimately, in my opinion, was a very fair way to dispose
           of the property that he was in custody of.

Tr. 34:22–36:7.

         The bankruptcy court’s oral ruling shows Judge Gargotta’s careful analysis in making the

finding that $748,747.41 is earnings. Notably, Judge Gargotta said:

           During the hearing3 the Prevailing Plaintiffs4 classified $748,747.41 of the liquid
           funds as earning[s] subject to the distribution scheme identified in [s]ection
           64.051(a). This amount represents the payment for the option contract entered
           into by the Receiver in production payments from Jordan Oil and Mack Energy.
           Neither the Receiver nor the Defendants disputed this classification. As such the
           Court finds that the $748,747.41 identified by the Prevailing Plaintiffs constitutes
           earnings. . . . Accordingly the Court finds that of the $1 million, 217,069.42
           account balance of the receivership account $748,747.41 constitutes earnings of
           the property held in receivership and is, therefore, subject to application of the
           priority scheme mandated by [s]ection 64.051(a).

R. at 29:15-30:5; 32:11-16.

         The only exception to the Fifth Circuit’s prohibition against considering arguments raised

for the first time on appeal is where an appellate court’s “failure to consider a purely legal

question” would result in “manifest injustice.” Aggreko, L.L.C. v. Chartis Specialty Ins. Co., 942

F.3d 682, 690 (5th Cir. 2019) (citing Judwin Props., Inc. v. United States Fire Ins. Co., 973 F.2d

432, 436 n.4 (5th Cir. 1992)). Consequently, “absent a showing of manifest injustice that would

result from [ ] failure to consider the argument,” this Court is not obliged to consider Appellee’s

argument that $748,747.41 does not constitute earnings. Id. Appellee has made no such showing.

Accordingly, this Court will not disturb the bankruptcy court’s factual finding regarding the

amount ($748,747.41) or its legal conclusion that $748,747.41 constitutes earnings subject to

distribution under section 64.051.

3
 On June 4, 2018, the bankruptcy held a hearing to consider, inter alia, Plaintiffs' (Appellants herein) Notice of
Claims and the Amended Receiver's Report & 0ations. See generally, Bankr. ECF Nos. 396, 405, 432, 434.
4
    Appellants herein.

                                                        6
B. Interpretation of section 64.051

       Appellants present a single assignment of error: “The bankruptcy court erred when it

interpreted the priority scheme enumerated under Texas Civil Practice and Remedies Code §

64.051(a) with respect to giving priority to claims not specifically identified under section

64.051(a) over claims which are specifically identified under section 64.051(a).” ECF No. 4 at

11.

Section 64.051 reads:

       (a) A receiver shall apply the earnings of property held in receivership to the
       payment of the following claims in the order listed:

           (1) court costs of suit;

           (2) wages of employees due by the receiver;

           (3) debts owed for materials and supplies purchased by the receiver for the
           improvement of the property held as receiver;

           (4) debts due for improvements made during the receivership to the property
           held as receiver;

           (5) claims and accounts against the receiver on contracts made by the receiver,
           personal injury claims and claims for stock against the receiver accruing
           during the receivership, and judgments rendered against the receiver for
           personal injuries and for stock killed; and

           (6) judgments recovered in suits brought before the receiver was appointed.

       (b) Claims listed in this section have a preference lien on the earnings of the
       property held by the receiver.

       (c) The court shall ensure that the earnings are paid in the order of preference
       listed in this section.

Tex. Civ. Prac. & Rem. Code § 64.051.

       Where a statute controls, the first and last stop is the statutory text. Weatherly v.

Pershing, L.L.C., 945 F.3d 915, 921 (5th Cir. 2019) (“our first stop (and usually our last) is the



                                                7
statutory text”). “Text is the alpha and omega of the interpretive process.” Id. (quoting United

States v. Maturino, 887 F.3d 716, 723 (5th Cir. 2018)). Fifth Circuit precedent “demands

‘unswerving fidelity to statutory language,’ meaning we take lawmakers at their word and

presume they meant what they said.” Id. (quoting Reed v. Taylor, 923 F.3d 411, 415 (5th Cir.

2019)).

          The language of section 64.051 is unambiguous. If, as Appellee suggests, section 64.051

is outmoded for twenty-first century businesses, that is an issue for the Texas legislature. Courts

are obligated to “presume that a legislature says in a statute what it means and means in a statute

what it says there.” Flores-Abarca v. Barr, 937 F.3d 473, 486-87 (5th Cir. 2019) (quoting Conn.

Nat'l Bank v. Germain, 503 U.S. 249, 253-254 (1992)). When the language of a statute is

unambiguous, “judicial inquiry is complete, except ‘in rare and exceptional circumstances.’”

Rubin v. U.S., 449 U.S. 424, 430 (1981) (citations omitted).

          Notwithstanding the unambiguous language of section 64.051, the bankruptcy court,

relying on Waters-Pierce Oil Co. v. U.S. & Mexican Trust Co., 44 Tex. Civ. App. 397, 99 S.W.

212 (1906), concluded it had discretion to prioritize unenumerated claims over enumerated

claims. R. at 26:21-25. A broader reading of the Waters-Pierce opinion finds that those

appellants were all unenumerated claimants under then-controlling article 1472.5 The Waters-

Pierce trial court established the following structure under which unsecured creditors were

assigned to Class E:

          Class A: expenditures of the Receiver made under direction of the Court
          (liabilities incurred by the receiver in operation);



5
 Article 1472 “fixes the manner of disbursing funds coming into the hands of the receiver and provides the order in
which such earnings are to be paid out.” Waters-Pierce, 99 S.W. at 215. Article 1472 sets out the same six
categories and ranking of claims enumerated in § 64.051. See John Sayles and Henry Sayles, Sayles' Annotated
Civil Statutes of the State of Texas (1898).

                                                        8
        Class B: statutory liens to laborers, mechanics, and operatives who performed
        labor or worked with tools, team, or otherwise in the construction or operation of
        the railroad, locomotives, or other equipment of the railroad (labor operatives’
        demands arising within twelve months prior to receivership);

        Class C: liens upon realty of the railroad; rolling stock and machinery bought by
        railroad company conditional sale; rental of general offices and cars; all statutory
        liens for material furnished for the construction or repair of the railroad, such as
        ties, rails, bolts, nuts, nails, spikes and lumber, piling and other like material; all
        equity liens, accruing under the provisional order . . . determined under the facts
        of each case as presented;

        Class D: mortgage holders;

        Class E: claims of unsecured creditors.

Order of November 9, 1908 at 1-2, Case 11076 (entering into the Minutes of the Court, the

“Order and Judgment of the District Court of Harrison County, Texas, purporting to have been

rendered on the 8 day of August, AD 1904 in this cause”). See also Brief of the Marshall

National Bank and the Missouri Pacific Railroad Company at 1-2, Waters-Pierce Oil Co., et al.,

v. The United States and Mexican Trust Company, et al., No. 5013 (Tex. Sup. Ct. Feb. 11, 1907)

(reciting the same and citing the “Record, pages 10-11”); Brief for the United States and

Mexican Trust Company at 2-5, The Waters-Pierce Oil Co., et al., v. The United States and

Mexican Trust Company, Trustee, No. 3849 (Ct. of Civ. App. Austin Oct. 24, 1906)

(summarizing the trial court’s provisional order of August 8, 1904, “outlining a scheme of

classification of demands as they might thereafter appear”).6

        Some of the Waters-Pierce appellants “appealed from the decree placing their claims in

the unsecured class, and others appealed from the decree subordinating their claims to those of

others in the same class.” Waters-Pierce, 99 S.W. at 213. None prevailed. The court found that

the appellants complaining of their unsecured class (Class E) assignment—and being desirous of


6
 Order reproduced from Harrison County Court, Book S at 265-286. Brief reproduced from the holdings of the
Texas State Archives.

                                                    9
a Class C assignment—all held claims for operating expenses of the railroad prior to the

receivership and, absent inequitable diversion of earnings to the betterment of the bondholders or

a statutory lien, were subordinate to the mortgage holders (Class D). Id. at 212-13. The court also

found that the judgment-holding Class E appellants had brought their lawsuits after the

appointment of the receiver and were therefore denied their attempt to clothe their claims in

enumerated dressing. Id. at 215. After concluding that all of the appellants had been properly

classified by the court below, the appellate court held that with respect to the Class E claimants:

       [the trial court] could not be controlled by the provisions of said article [1472]
       prescribing the order in which certain designated claims should be paid. Hence
       the court below, in passing upon the question of priority of payment as between
       these appellants and others placed in the same class, had the authority, under its
       general equity powers, to decide such question in accordance with what it deemed
       equitable and just under the circumstances.

Id. at 215 (emphasis added).

       The Waters-Piece decision aligns with the unambiguous language of section 64.051,

which this Court concludes prioritizes competing claims in this manner: (1) if there are

competing claims for earnings and both claims are enumerated in the statute, then the court

disburses the earnings in the order of preference identified in the statute; (2) if there are

competing claims for earnings and one claim is enumerated in the statute and the other is not,

then the court disburses the earnings in the order of preference identified in the statute, and any

remaining amount may be disbursed using equitable principles; (3) if there are competing claims

for earnings and neither claim is enumerated in the statute, then the court disburses the earnings

using equitable principles.

                                       IV. CONCLUSION

       For the reasons stated, the Court concludes Texas Civil Practice and Remedies Code §

64.051 is unambiguous. Because Appellee did not present and the Court did not find any

                                                 10
authority to deviate from section 64.051, the bankruptcy court erred by giving equitable

preference in disbursement of earnings to a claim not enumerated in section 64.051 over a claim

that is enumerated therein. Accordingly, the determination made by the bankruptcy court with

respect to distribution of earnings held in the Receivership estate is REVERSED. The cause is

REMANDED with instructions to distribute the earnings held in the Receivership estate in

accordance with the priority scheme enumerated in section 64.051.

       It is so ORDERED.

       SIGNED this 26th day of February 2020.



                                           JASON PULLIAM
                                           UNITED STATES DISTRICT JUDGE




                                              11
